Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.1 Page 1 of 16



1 JOHN FITZPATRICK
                                                                                       FILED
  P. 0. Box 1705                                                                       Sep 03 2021
2 Ramona, CA 92065
  (619 )972-9941                                                                  CLERK, U.S. DISTRICT COURT
3 j fitz4 58@gmail.com                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                               BY        s/ franciscoh    DEPUTY

4
5 JOHN FITZPATRICK, IN PRO PER

6
7          U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 8
 9
10 JOHN FITZPATRICK                                      ) Case No.:      '21CV1561 CAB JLB
11                             Petitioner,               ~    CIVIL RIGHTS COMPLAINT:
                                                         ) NEGLIGENCE
12          vs.                                          )
                                                         )    Judge: (TBD)
13 UNITED STATES DEPARTMENT OF LABOR                     )    Dept: (TBD)
   OFFICE OF WORKERS COMPENSATION                        )    Action Filed: (date)
14 PROGRAMS                                              )    Trial Date: (Unassigned)
                     Respondent( s).                     )
15                                                       )
                                                         )
16                                                       )
                                                         )
17                                                       )
                                                         )
18
19
                                      JURISDICTION AND VENUE
20
     This is an action for injunctive relief and damages pursuant to the Federal Tort Claims Act, and an
21   action for injunctive relief and damages pursuant to 42 U.S.C. § 1983 based upon the continuing
     violations of Plaintiffs rights under the Fourth and Fifth Amendments to the United States
22   Constitution, based upon the negligent mishandling and denial of medical treatment, all violations
     of Petitioner's right under the Longshore and Harbor Workers Compensation Act. Jurisdiction
23   exists pursuant to 28 U.S.C. § 1331 and 1343 based on 33 U.S.C. §§ 901-950, and questions of
     federal constitutional law. Jurisdiction also exists under the Declaratory Judgment Act, 28 U.S.C.
24   §§ 2201(a) and 2202. Supplemental jurisdiction over Petitioner's state law claims is pursuant to 28
     U.S.C. §1367.
25   Venue is proper in the Southern District in that the events and conduct complained of herein all
     occurred in the Southern District.
26
27
28

                                                       - 1-
                                  Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.2 Page 2 of 16



 1                                      BRIEF FOR THE PETITIONER

2
                                          QUESTION PRESENTED
 3      Whether, when Petitioner plausibly alleges that rogue federal employees, working for the DOL,
     violated clearly established Fourth Amendment rights to be secure from unreasonable seizures of
4    property and Fifth Amendment rights of due process and equal protection under the law, by denying
     Petitioner's benefits under Title 33 U.S.C., for which there is no alternative legal remedy, that the
 5   federal courts can and should recognize a damages claim under Bivens v. Six Unknown Named
     Agents of the Fed. Bureau ofNarcotics, 403 U.S. 388 (1971)?
 6

 7                             Constitutional Provisions, Statutes, and Rules
     42 U.S.C. § 1983 Civil action for deprivation of rights
 8   28 U.S.C. § 1442(a) Federal officers or agencies sued or prosecuted
                § 2679(b) Exclusiveness of remedy
 9   Title 33 U.S.C § 901-950 et seq
     CFR 20 § 702 et seq
10   Article VI of the United States Constitution
     Fourth Amendment to the United States Constitution
11   Fifth Amendment to the United States Constitution

12
                                               INTRODUCTION
13   Petitioner plausibly alleges that Respondent violated clearly established constitutional rights when
     they neglected to properly administer his LHWCA claim pursuant to Title 33 U.S.C 901-950 et seq
14   and CFR 20 section 702 et seq, denying inquiry into a controverted claim including, but not limited
     to a fair determination as to an additional compensable injury, the level of treatment provided, and
15   whether the Petitioner had a verifiable claim. The Petitioner reported the identification of the
     concealed tendon injury March 05, 2018, alleging fraudulent concealment of material fact to the
16   OWCP Long Beach, California regional director's office. The DLHWC office directed Fitzpatrick
     to file form LS-18, saying the ALJ would be the only solution available to the Petitioner, thereby
17   neglecting their responsibility and duty under the Act. At the ALJ, Fitzpatrick was denied a fair
     unbiased medical opinion pursuant to code, the court instead continuing the case to hearing six
18   months later.
     Consequently for the Petitioner, a defense employed medical examiner allegedly caused Fitzpatrick
19   additional injury which may have been avoided, had the ALJ addressed the Petitioner's request for
     treatment in accordance with the law and ordered a truly independent examination.
20   The consequential, compensable injuries which are alleged to have occurred on August 28, 2018 in
     Dr. Kent Feldman's office, were timely reported to the Primary Treating Physician and his nurse.
21   The extent of the additional injuries were discovered and subsequently treated by the V AMC La
     Jolla, California. The VA has assumed duty of care due to the negligence of the DOL. The Fifth
22   Circuit1 held that the VA was entitled to recover the cost of the care as a subrogee to the employee's
     rights. Petitioner welcomes the VA as a subrogee to the employee's rights, these liens must be
23   honored as they are covered by federal law with federal enforcement procedures.
     Four elements are required to establish a prima facie case of negligence:
24
         1) the existence of a legal duty that the defendant owed to the plaintiff
25
         2) defendant's breach of that duty
26

27
     1
      U.S. v. Bender Welding & Mach. Co., 558 F.2d 761 (5th Cir. 1977), rev'g Simmons v.
28   Bender Welding & Mach. Co., 3 BRBS 222 (1976), and Love v. Bender Welding & Mach.
     Co., 3 BRBS 183 (1976).
                                                           -2-
                                     Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.3 Page 3 of 16



 1         3) plaintiffs sufferance of an injury

 2         4) proof that defendant's breach caused the injury (typically defined through proximate cause)
 3

 4 To recover for negligence, Fitzpatrick must therefore establish the following elements:

 5          1) a legal duty on the part ofDOL to provide adequate administration for Fitzpatrick

 6         2) breach of that duty

 7         3) damages to Fitzpatrick as a result of the breach of duty
 8
           4) Fitzpatrick's justifiable reliance upon the DOL to perform their statutory duty.
 9

10   The Westfall Act, 28 U.S.C. § 2679(b), preempts the California tort remedy to which the
     Petitioners could otherwise have resorted. Thus, like many victims of constitutional violations by
11   rogue federal employees today, for John Fitzpatrick, it is likely Bivens, as a fixed principle in the
     law, would provide a powerful rationale to apply it to the instant case indeed. 2
12

13   The Petitioner regards the necessity of Bivens in the constitutional context, such as unlawful seizure
     of property, in which it arose, and the callous denial of federally protected entitlement to adequate
14   medical treatment. Unlike other misconduct, individual instances of negligent indifference to the
     plight of a citizen who should normally be afforded said entitlement. .. are difficult to address
15   except by way of damages actions after the fact.
     Addressing the substance and spirit of Supreme Court's decision in Abbasi, it seems to make
16   nonsense of the rich history of cases imposing common law tort liability against rogue federal
     employees in the search-seizure context. The lower courts are not alone in depriving Bivens of any
17   continued meaning. Since Abbasi, the Third Circuit has held that Bivens remedies are unavailable
     against rogue Transportation Security Administration employees, see V anderklok v. United States,
18   868 F.3d 189 (3d Cir. 2017), and the Fourth Circuit has foreclosed Bivens claims against rogue
     hnmigration and Customs Enforcement officials. See Tun-Cos v. Perrotte, 922 F.3d 514 (4th Cir.
19   2019).
     The Supreme Court has therefore determined, as these decisions suggest, that the lower courts have
20   (wrongly) read Abbasi to effectively shut the door on all Bivens claims-and, for the first time, to
     leave Petitioners challenging unconstitutional conduct by rogue federal employees with no possible
21   recourse. This case is therefore not only about Bivens remedies for unconstitutional conduct; it is
     about whether unconstitutional conduct by rogue employees will be subject to any redress going
22   forward-and what it would mean for the Constitution and the country if the answer is "no."

23              CONSTITUTIONAL AND STATUTORY PROVISIONS INVOLVED
   The Fourth Amendment protects "[t]he right of the people to be secure in their persons ... against
24 unreasonable searches and seizures." U.S. CONST. amend. IV.
   The Fifth Amendment provides that "[n]o person shall be ... deprived oflife, liberty, or property,
25 without due process of law." Id. amend. V.
   The Westfall Act provides that the Federal Tort Claims Act is the exclusive remedy "for injury or
26 loss of property, or personal injury or death arising or resulting from the negligent or wrongful act
   or omission of any employee of the Government while acting within the scope of his office or
27 employment," 28 U.S.C. § 2679(b)(l), unless the claim is brought for a violation of the Constitution

28
     2
         Minneci v. Pollard, 565 U.S. 118, 126 (2012); Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017).
                                                                 -3-
                                          Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.4 Page 4 of 16



1 or a statute "under which such action against an individual is otherwise authorized." Id. §
  2679(b)(2).
2 42 U.S.C. § 1983 Civil action for deprivation of rights. [All COA's]
3
                                      PRELJMINARYSTATEMENT
 4 ""
   In the instant case, Fitzpatrick alleges the Responde11-ts, throughout the course ofthis claim,
 5 knowingly or unknowingly, participated in the concealment of medical information, and subsequent
   fraudulent denial of benefit due under the Longshore Act. The fact that Fitzpatrick's compensable
 6 injuries were fraudulently concealed is indisputable. DOL neglected to pursue the facts surrounding
   Fitzpatrick's injuries, allowing General Dynamics Information Technology (GDIT) and Broadspire
 7 to concoct a false narrative, thereby perpetuating the fraud indefinitely. Fitzpatrick charges, that had
   the DOL performed their statutory duty by responding to reports of additional injuries, his suffering
 8 would not continue to this day. Facts concealed and then covered up, pertaining to Fitzpatrick's
   compensable injury, and the subsequent additional, compensable consequence injuries, resulted in
 9 total denial of his Longshore claim for entitlement.
   Both medical and fiduciary benefits were withheld for 20.5 months under fraudulent circumstances,
10 then restored to bi-weekly stipends. Although Dr. Tontz declared in writing that the additional
   tendon injury was causally related to the original industrial accident of December 11, 2015,
11 Petitioner was denied medical treatment for this compensable injury.
   The missing 41 bi-weekly entitlements were never restored to the Petitioner. These missing wage
12 replacement funds are non-taxed entitlements. Anyone other than Fitzpatrick exercising these funds
   is doing so illicitly and any appreciation obtained from said exercise should be taxed in accordance
13 with the law.
   Medical treatment for injuries sustained AOE/COE is, was and continues to be denied pursuant to
14 statute. The DD responded to numerous requests for an independent examination of the Petitioner's
   injuries, yet each request was denied, the final request explicitly stated in written correspondence.
15 The Petitioner shall plead at least certain predicate acts, some of which are comprised of the
   allegedly fraudulent communications by mail and wire, relating to the Petitioners' injuries and
16 claims for benefits under the Longshore Act as follows:
   First, the predicate acts alleged by the Petitioner are related. They have the same purpose; to reduce
17 GDIT' s payment for benefit and any medical obligations towards worker's compensation benefits,
   by fraudulently concealing a compensable injury, thereby denying worker's compensation benefits
18 to which the employee is lawfully entitled.
   DOL failed in administering the claim(s) pursuant to code. Combined, both acts have the same
19 result: to deny worker's compensation benefits to Mr. Fitzpatrick, who is entitled to such benefits
   under the Longshore Act. They have many of the same participants: alleged in the complaint are
20 GDIT, Broadspire LLC, the US Department of Labor, Dr. Tontz and the three attorneys' firms to be
    named. Finally, they have similar methods of commission: fraudulent misapplication of legal
21 standards set forth in Title 33 USC and CPR 20, in denying worker's compensation benefits to
   Fitzpatrick.
22
23                                     STATEMENT OF THE CASE

24 Pursuant to the Act, The Secretary shall actively supervise the medical care rendered to injured
   employees, shall require periodic reports as to the medical care being rendered to injured
25 employees, shall have authority to determine the necessity, character, and sufficiency of any
   medical aid furnished or to be furnished, and may, on his own initiative or at the request of the
26 employer, order a change of physicians or hospitals when in his judgment such change is desirable
   or necessary in the interest of the employee or where the charges exceed those prevailing within the
27 community for the same or similar services or exceed the provider's customary charges. Change of
   physicians at the request of employees shall be permitted in accordance with regulations of the
28 Secretary. (emphasis added).

                                                        -4-
                                   Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.5 Page 5 of 16



 1 In fact, the word "shall" appears no fewer than 494 times throughout the Longshore handbook. Title
   33 U.S.C. Ch.18 LHWCA, § 901- 950 et seq, "shall" is found 458 times. The word "shall" appears
 2 319 times throughout the Procedure Manual - Division of Federal Employees, Longshore and
   Harbor Workers' Compensation (DFELHWC) and in the OALJ Bench book, topic 7, the word
 3 "shall" appears 19 times.
   Shall is a non-discretionary function or act as described within the statute. Undeniably, when the
 4 word "shall"   is used in statutes, contracts, or the like, the word is generally imperative or
   mandatory. 3
 5 Analysis of these documents reveals the duties and responsibilities of the United States Department
   of Labor including, but not limited to, the subordinate departments within. The significance of the
 6 word "shall" within these statutes denotes their importance in being exercised pursuant to
   Legislature(s) which enacted them. There is no room for decision.
 7 These are non-discretionary functions. As described in Black's Law Dictionary, the term "shall" is
   defined in part as follows, "In common or ordinary parlance, and in its ordinary signification, the
 8 term "shall" is a word of command, and one which has always or which must be given a
   compulsory meaning: denoting obligation ... "4
 9 Therefore the general rule must be that the word "shall' is presumed mandatory when it appears in a
   statute. When the words "shall" and "may" are used in the same section of a statute, one can infer
IO that the legislature was aware of the different denotations and intended the words to have their
   precise meanings.
11 In the case before you, the Petitioner declares the Office of the Secretary of Labor and sub-ordinates
   within the department, were, are and continue to be negligent in their duties and responsibilities to
12 the Petitioner in the administration of a legitimate worker's compensation claim including, but not
   limited to denial of federally mandated medical treatment; denial of an independent and fair
13 examination by a doctor not chosen by either declarant; rejection of the Petitioner's requests for
   proper administration pursuant to statute including failure to investigate alleged fraudulent
14 concealment of medical information, and failure to ensure adequate medical treatment for the
   compensable consequence injuries reported on form LS-203.
15 CFR 20 §702.201 discusses the reporting requirements for the employer to report an employee's
   injury. The Petitioner was injured on 11 December 2015 aboard the USS San Diego (LPD-22), an
16 employee of General Dynamics Information Technology.
   GDIT reported the fractured metatarsal injury in May 2016 to the Office of Worker's Compensation
17 Program, five months delinquent. Note that GDIT neglected to include the tom PB tendon which
   had been discovered 30 March 2016. This neglect should have flagged §702.204 Employer's report;
18 penalty for failure to furnish and or falsifying, thereby triggering §702.216(a) Failure to give timely
   notice ... if the employer had actual knowledge of the injury or death and§ 702.217(a),
19 respectively. The Petitioner maintains that GDIT knowingly and willfully falsified the reporting and
   extent of the Petitioner's work related injury in order to deny benefits under the Act. The OWCP
20 neglected to act, and continues to neglect to protect Fitzpatrick from harm and to penalize the
   Employer/Carrier pursuant to the code.
21 With respect to causation, Fitzpatrick need only show that the Respondent's act or failure to act
   produced the harm directly or set in motion events that produced the harm in a natural and continual
22 sequence. Fitzpatrick would not have unnecessarily suffered for five years with a crippling,
   compensable injury if the Respondent had administered the claim pursuant to the statute.
23 33 USC§ 919(c) Investigations; The deputy commissioner shall make or cause to be made such
   investigations as he considers necessary in respect of the claim, and upon application of any
24 interested party shall order a hearing thereon.

25
     3
       Independent School Dist. v. Independent School Dist., 170 N.W.2d 433, 440 (Minn. 1969).
26   4
       It has a peremptory meaning, and it is generally imperative or mandatory. It has the invariable significance of
     excluding the idea of discretion, and has the significance of operating to impose a duty which may be enforced,
27   particularly if public policy is in favor of this meaning, or when addressed to public officials, or where a public interest
     is involved, or where the public or persons have rights which ought to be exercised or enforced, unless a contrary intent
28   appears; but the context ought to be very strongly persuasive before it is softened into a mere permission," etc. [People v.
     O'Rourke, 124 Cal. App. 752, 759 (Cal. App. 1932)].
                                                                   -5-
                                            Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.6 Page 6 of 16



 1 Fitzpatrick requested investigations into his claim to the District Director, the Director above and to
   the Secretary of Labor. The Director wrote to Fitzpatrick that he could trust codified law, yet they
 2 failed to investigate alleged fraudulent concealment of material fact thereby neglecting to enforce
   the same codified law. These allegations are sufficient to establish causation.
 3 With respect to damages, Fitzpatrick has pleaded that the OWCP's actions are the cause of his
   damages. It is immaterial for purposes other than judicial economy, that the Secretary of Labor may
 4 have also caused similar or identical damages. The only relevant allegation is that the damages
   occurred because of Department of Labor's actions or inaction.
 5 Fitzpatrick's allegations are sufficient to withstand a motion to dismiss. But for the negligent
   mishandling of the claim by the Department of Labor throughout the past five years, John
 6 Fitzpatrick would be whole in his person, health and economic future. Instead the Petitioner will be
   handicapped for the remainder of his life as a direct and proximate result of the Respondents actions
 7 against him.
   33 USC § 927 is clear as to the power vested in the deputy commissioners, District Directors or
 8 Board:
   (a) The deputy commissioner or Board shall have power to preserve and enforce order during any
 9 such proceedings; to issue subpoenas for, to administer oaths to, and to compel the attendance and
   testimony of witnesses, or the production of books, papers, documents, and other evidence, or the
10 taking of depositions before any designated individual competent to administer oaths; to examine
   witnesses; and to do all things conformable to law which may be necessary to enable him
11 effectively to discharge the duties of his office.
   (b) If any person in proceedings before a deputy commissioner or Board disobeys or resists any
12 lawful order or process, or misbehaves during a hearing or so near the place thereof as to obstruct
   the same, or neglects to produce, after having been ordered to do so, any pertinent book, paper, or
13 document, or refuses to appear after having been subpoenaed, or upon appearing refuses to take the
   oath as a witness, or after having taken the oath refuses to be examined according to law, the deputy
14 commissioner, District Director or Board shall certify the facts to the district court having
   jurisdiction in the place in which he is sitting (or to the Supreme Court of the District of Columbia
15 [United States District Court for the District of Columbia] ifhe is sitting in such District) which
   shall thereupon in a summary manner hear the evidence as to the acts complained of, and, if the
16 evidence so warrants, punish such person in the same manner and to the same extent as for a
   contempt committed before the court, or commit such person upon the same conditions as if the
17 doing of the forbidden act had occurred with reference to the process of or in the presence of the
   court. Concealment fraud is a forbidden act to be sure.
18 Allegations of fraud and deceitful practices by the Employer/Carrier and their agents are serious on
   their own. Discovery through correct and thorough investigation is the only way the deputy
19 commissioner, District Director or Board can certify the facts to the district court having
   jurisdiction, as is their duty. The Department of Labor is derelict in their duty in this respect.
20 33 U.S. Code § 930 Reports to Secretary Subsection (a) ... the employer shall send to the
   Secretary ... Subsection (e) set forth penalties for employers whom fail to timely and accurately
21 report compensable injuries. Subsection (f) explains the tolling, which in Fitzpatrick's case has yet
   to begin since neither GDIT nor Broadspire has reported the Peroneal Brevis tendon injury, properly
22 and timely, to the Secretary, and until such report shall have been furnished as required by the
   provisions of subsection (a) of this section, the limitations in subsection (a) of section 913 of this
23 title shall not begin to run against the claim of the injured employee or his dependents entitled to
   compensation.
24 33 U.S. Code § 931 - Penalty for misrepresentation subsection (c) mandates punishments for false
   statements or representation to reduce, deny, or terminate benefits to injured workers. Fitzpatrick
25 alleges the Employer/Carrier fraudulently concealed critical medical information which resulted in
   the Petitioner being denied benefits and the subsequent neglect of treatment for a compensable
26 injury. A dispute of this magnitude would normally be investigated pursuant to the Act. The
   Secretary of Labor shall act when a non-discretionary function is declared within a statute. Else the
27 Secretary of Labor is negligent, derelict in performance of their duties.
   Dereliction of duty is a form of gross negligence. Dereliction in the performance of duties is a
28 special circumstance with many nuances. Someone is derelict when they intentionally fail to
   perform duties, or perform them in such an inefficient manner that they have no excuse.
                                                       -6-
                                  Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.7 Page 7 of 16



1 A duty can be established by treaty, statute, regulation, lawful order, standard operating procedure,
  or custom of the service. In the United States Armed services, for example, Article 92 of the
2 Uniform Code of Military Justice (UCMJ) is "Failure to Obey an Order or Regulation" (written or
  stated). The U.S. militaiy considers it a dereliction of duty when soldiers are unable or unwilling to
3 perform the job assigned to military personnel. Those who are employed in Federal service cannot
  be held to any different standard in performance of their duties.
4 Fitzpatrick therefore brings these causes of action for negligence against the United States
  Department of Labor for negligence.
5

 6
                                                COMPLAINT
 7
   COA I ..... FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33
 8 U.S.C. §§ 901 - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for
   Deprivation of Rights.
 9 COA II ..... FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33
   U.S.C. §§ 901 - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for
10 Deprivation of Rights.
   COA III .... FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33
11 U.S.C. §§ 901 - 950 and 20 CFR §§ 702.101 - 702.811; 42 U.S.C. §1983 Civil Action for
   Deprivation of Rights.
12 COA IV .... Article VI; Fourth Amend; Fifth Amend; 33 U.S.C § 916; 42 U.S.C. § 1983
   COA V ..... FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33
13 U.S.C. §§ 901 - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for
   Deprivation of Rights.
14 COA VI .... Fifth Amendment Right to Due Process and Equal Protection; Violation of 33 U.S.C.
   Longshore Entitlement to Adequate Medical Treatment; 42 U.S.C. §1983 Civil Action for
15 Deprivation of Rights.
   COA VII ..... FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33
16 U.S.C. §§ 901 - 950 and 20 CFR §§ 702.101 - 702.811; 42 U.S.C. §1983 Civil Action for
   Deprivation of Rights.
17
   Comes now John Fitzpatrick, Petitioner, and files these complaints against the United States
18 Department of Labor, and for cause would show as follows:
19      1. Petitioner is an adult resident of Ramona, San Diego County, California.
        2. Respondent, US DOL, may be served with process of this Court by personal service at
20         Date/time/location.
        3. The Respondent, by allowing the denial of longshore benefit, under fraudulent concealment,
21         and without due process, is in direct contradiction to federal statute and thus violates US
           Constitution, the LHWCA and Petitioners right to due process. As a direct and proximate
22         result of the Respondent's actions, Fitzpatrick is in physical and economic ruin; adding to his
           physical suffering is the ongoing legal battles with both the state and federal worker's
23         compensation programs, which is again placing his quality oflife in jeopardy.
24
                                 FIRST CAUSE OF ACTION
25   FTCA Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901 - 950
      and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
26
        1. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
27         though fully set forth herein.
        2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
28         for deprivation of rights.

                                                       -7-
                                  Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.8 Page 8 of 16



 I    3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
         willfully in disregard of Federal law governing DOL, found in 33 USC and 20 CFR, and of
2        the Petitioner's constitutional rights pursuant to the U.S. Constitution, and so warrant an
         award of punitive damages to Petitioner.
3     4. Petitioner would show that the deliberate, voluntary act of allowing the denial of a federal
         benefit to a citizen whom is entitled by law to receive said benefit, by Respondent,
4        constitutes an illegal disruption of Petitioner's entitlement, this being executed in violation
         of both State and Federal statutes. Petitioner is therefore entitled to a Judgement of and
 5       against Respondent for compensatory and punitive damages.
      5. The actions of the Respondent were callous and apathetic, and no question was raised when
6        the benefits were ceased, Fitzpatrick was terminated from employment without adjudication
         or proper administration of the claim. DOL failed Fitzpatrick through negligence, whether
7        intentional or not, to adhere to statutory duty, therefore Fitzpatrick brings this first cause of
         action: negligence in investigating and properly administering the original industrial
 8       accident of December 11, 2015, pursuant to the Longshore Act.
      6. Petitioner has suffered physical harm as well as harm to his reputation, humiliation,
 9       embarrassment, mental anguish and distress, being forced to near foreclosure on his family
         home due to the illegitimate denial of his entitlements, without due process and in direct
10       contradiction to code.
      7. These unlawful actions were done, whether with or without specific intent, to deprive
11       Petitioner of his constitutional rights to be secure in his property.
      8. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
12       or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
         entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
13       benefits would end or be withheld unlawfully, based on alleged past circumstances of
         similar constitutional and statutory violations of the law. DOL officials allegedly made
14       discretionary function decisions where none existed.
      9. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
15       will continue to suffer loss of his personal property, and he is therefore entitled to
         compensatory damages for the illicit neglect of his claim for entitlement, which has caused
16       him personal injury.

17

18
                                SECOND CAUSE OF ACTION
19   FTCA Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901 - 950
      and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
20
       1. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
21        though fully set forth herein.
       2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
22        for deprivation of rights.
       3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
23        willfully in disregard of Federal law governing DOL/OWCP, found in 33 USC and 20 CFR,
          and of the Petitioner's constitutional rights pursuant to the U.S. Constitution, and so warrant
24        an award of punitive damages to Petitioner.
       4. Petitioner would show that the deliberate, voluntary act of allowing the denial a federal
25        benefit to a citizen whom is entitled by law to receive said benefit, by Respondent,
          constitutes an illegal disruption of Petitioner's entitlement, this being executed in violation
26        of both State and Federal statutes. Petitioner is therefore entitled to a Judgement of and
          against Respondent for compensatory and punitive damages.
27     5. Petitioner filed form LS-203 on March 05, 2018 when he discovered the concealed MRI of
          the right ankle injury from March 30, 2016. Fitzpatrick also had new MRI images of the
28        right ankle done April 12, 2018. The images were shared with Dr. Tontz, Jr. on April 26,
          2018 which is coincidentally the same day bi-weekly benefit payments were restarted.
                                                      - 8-
                                 Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.9 Page 9 of 16



 1    6. The actions of the Respondent were callous and apathetic, and no question was raised when
          the benefits were suddenly restored as a bi weekly stipend, quasi pro tanto, however, there
 2        was complete disregard for the recently discovered tom Peroneal Brevis tendon, the injury
          which had been concealed up until now and continues to be neglected by Respondent.
 3    7. Petitioner timely reported the additional injury upon discovery. Investigation by OWCP was
          not begun upon reporting of this compensable injury, Fitzpatrick was denied adequate
 4        medical treatment and there has been no administration of the claim by the OWCP.
      8. DOL failed Fitzpatrick through negligence, whether intentional or not, to adhere to statutory
 5        duty, therefore Fitzpatrick brings this second cause of action: negligence in investigating and
          properly administering the additional, compensable injury which is causally related to the
6         original industrial accident of December 11, 2015, pursuant to the Longshore Act.
      9. Petitioner has suffered harm to his reputation, humiliation, embarrassment, mental anguish
 7        and distress due to the illegitimate denial of his entitlements, without due process and in
          direct contradiction to code.
 8    10. These unlawful actions were done, whether with or without specific intent, to deprive
          Petitioner of his constitutional rights to be secure in his property.
 9    11. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
          or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
10        entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
          benefits would end or be withheld unlawfully, based on alleged past circumstances of
11        similar constitutional and statutory violations of the law. DOL officials allegedly made
          discretionary function decisions where none existed.
12    12. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
          will continue to suffer loss of his personal property, and he is therefore entitled to
13        compensatory damages for the illicit neglect of his claim for entitlement, which has caused
          him personal injury.
14

15                               THIRD CAUSE OF ACTION
     FTCA Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901 - 950
16    and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
17    1. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
         though fully set forth herein.
18    2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
         for deprivation of rights.
19    3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
         willfully in disregard of Federal law governing DOL/OALJ, found in 33 USC and 20 CFR,
20       and of the Petitioner's constitutional rights pursuant to the U.S. Constitution, and so warrant
         an award of punitive damages to Petitioner.
21    4. Petitioner would show that the deliberate, voluntary act of allowing the denial a federal
         benefit to a citizen whom is entitled by law to receive said benefit, by Respondent,
22       constitutes an illegal disruption of Petitioner's entitlement, this being executed in violation
         of both State and Federal statutes. Petitioner is therefore entitled to a Judgement of and
23       against Respondent for compensatory and punitive damages.
      5. The actions of the Respondent were somewhat uncaring, almost crass in the manner in
24       which the claim was handled at this level. Petitioner asked the OALJ to order an
         independent examination of the Petitioner to determine the existence and extent of
25       compensable injuries pursuant to 33 U.S.C. and 20 C.F.R. The OWCP had already passed
         the case along after neglecting this function; Fitzpatrick was seeking a hearing so as to order
26       the proper administration of the claim. Instead, the court denied Fitzpatrick's requests and
         continued the issues ahead to be heard in December 2018.
27    6. Petitioner was then sent to two defense employed doctors to be evaluated for possible
         surgery. Petitioner has alleged that Dr. Kent Feldman caused further, compensable
28       consequence injuries during the examination. These additional injuries were confirmed by
         the VA and are being treated now as the VA has assumed duty of care over this claim.
                                                     - 9-
                                Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.10 Page 10 of 16



 1       7. The December 10, 2018 hearing was via telephone. Petitioner asked of the court to be heard
             concerning a medical evaluation by an independent physician, as he'd requested previously,
 2           and to be restored financially of the missing 20 months benefit, both requests were denied.
             The judge continued the claim to June of 2019 for hearing.
 3       8. DOL failed Fitzpatrick through negligence, whether intentional or not, to adhere to statutory
             duty, therefore Fitzpatrick brings this third cause of action: negligence on behalf of the
 4           OALJ in properly administering the claim of the December 11, 2015 accident, pursuant to
             the Longshore Act, after the OWCP had already neglected to process the claim.
 5       9. Petitioner has suffered physical harm as well as harm to his reputation, humiliation,
             embarrassment, mental anguish and distress due to the improper denial of his entitlements,
 6           without due process and in direct contradiction to code.
         10. These actions were done, whether with or without specific intent, to deprive Petitioner of his
 7           statutory rights to be Longshore benefits and to be given opportunity to present grievances at
             hearing.
 8       11. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
             or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
 9           entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
             benefits would be suspended or be withheld unlawfully, based on alleged past circumstances
10           of similar constitutional and statutory violations of the law. DOL/OWCP officials allegedly
             made discretionary function decisions where none existed.
11       12. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
             will continue to suffer loss of his personal property as well as further denial of his rightful
12           entitlement, and he is therefore entitled to compensatory damages for the illicit neglect of his
             claim for benefits under the law, which has caused him personal injury.
13
                                  FOURTH CAUSE OF ACTION
14    Article VI Supremacy Clause; Fourth Amendment Right to Freedom From Unreasonable
     Seizure of Property; Fifth Amendment Right to Due Process and Equal Protection; Violation
15    of 33 U.S.C. § 916 Liens Against Longshore Entitlement; 42 U.S.C. §1983 Civil Action for
                                        Deprivation of Rights.
16
         1. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
17          though fully set forth herein.
         2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
18          for deprivation of rights.
         3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
19          willfully in disregard of Federal law governing DOL, found in, but not limited to, 33 USC
            and 20 CFR, OALJ Bench book and LHWCA Handbook, and of the Petitioner's
20          constitutional rights pursuant to the U.S. Constitution, and so warrant an award of punitive
            damages to Petitioner.
21       4. Respondent violated Petitioner's Fourth Amendment5 rights to be free from unreasonable
            seizure of their property. A seizure of property, within the meaning of the Fourth
22          Amendment, occurs when there is some meaningful interference with an individual's
            possessory interests in the property. Respondent has a fiduciary duty to Petitioner to ensure
23          his entitlement under statutory regulations when it has been withheld under fraudulent
            circumstances and without due process. Petitioner shall exercise his right to pursue civil
24          action under 42 U.S.C. § 1983 Civil action for deprivation of rights.
         5. Petitioner would show that the deliberate voluntary act of allowing, whether intentional or
25          not, the conversion and remuneration of a State Disability Insurance fund with benefits
            disbursed for Petitioner, is in violation of 33 U.S.C. § 916 which clearly prohibits this
26          action. Mr. Jason Molnar, Esq., defense attorney for General Dynamics Information
            Technology, on January 29, 2019, allegedly took receipt of Fitzpatrick's entitlement for
27          twenty and one half months of bi-weekly entitlement pay, converted $35,152.00 of the
28
     '(U.S. Const., amend. IV).
                                                       - 10 -
                                   Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.11 Page 11 of 16



 1              entitlement to refund California Employment Development Department State Disability
                Insurance while retaining the balance of approximately $44,000.00.
 2          6. The intercept and subsequent distribution of longshore benefits, without due process, is
                tantamount to theft. The fiduciary asset in question is $35,152.00. Refunding of a disability
 3              account the Petitioner was forced to access, due to the unlawful denial of benefits, is itself
                unlawful without due process.
 4          7. Respondent neglected to appropriately ensure this benefit was administered to the Petitioner,
                allowing his property to be withheld unlawfully and without his permission. Respondent
 5              refused to hear Fitzpatrick's complaint on this issue and has continued to ignore plaints on
                the matter filed by Petitioner.
 6          8. Denial of a federal benefit to a citizen whom is entitled by law to receive said benefit, and
                which action of denial is so permitted by Respondent, constitutes an illegal disruption of
 7              Petitioner's entitlement, this being executed in violation of Article VI, the Supremacy Clause
                of the United States Constitution, Fourth and Fifth Amendment to the Constitution and in
 8              violation of Title 33 U.S.C. § 916, respectively. Petitioner is therefore entitled to a
                Judgement of and against Respondent for compensatory and punitive damages.
 9          9. Respondents, their employees and agents, owed Petitioner a duty under the due process
                clause of the Fifth Amendment to the U.S. Constitution6 to protect the Petitioner from such
10              negligent behavior or practices of the Respondent as described herein, under the Fourth
                Amendment, protection from illegal seizures, and under Title 33 U.S.C. § 916.
11          10. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
                or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
12              entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
                benefits would be withheld unlawfully, based on alleged past circumstances of similar
13              constitutional and statutory violations of the law. DOL/OALJ officials allegedly allowed the
                defense attorneys to intercept and disburse federally mandated funds in lieu of due process.
14          11. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
                will continue to suffer loss of his personal property as well as further denial of his rightful
15              entitlement and medical treatment, and he is therefore entitled to compensatory damages for
                the illicit neglect to properly adjudicate his claim for benefits under the law, which has
16              caused him personal injury.
17
                                             FIFTH CAUSE OF ACTION
18
         FTCA Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901 - 950
19           and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation
20
21          I. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
               though fully set forth herein.
22          2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
               for deprivation of rights.
23          3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
               willfully in disregard of Federal law governing DOL/OWCP, found in, but not limited to, 33
24             USC and 20 CFR, the LHWCA Handbook and the United States Constitution, and so
               warrant an award of punitive damages to Petitioner.
25          4. Petitioner would show that the deliberate, voluntary act of allowing the denial a federal
               benefit to a citizen whom is entitled by law to receive said benefit, by Respondent,
26             constitutes an illegal disruption of Petitioner's entitlement, this being executed in violation
               of both State and Federal statutes. Petitioner is therefore entitled to a Judgement of and
27             against Respondent for compensatory and punitive damages.
28
     6
         (U.S. Const. amend. V, § 4).
                                                             - 11 -
                                        Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.12 Page 12 of 16



 1         5. Petitioner filed form LS-203 on August 05, 2019 when he had discovered the source of his
               additional injuries. In the previous year, Fitzpatrick had allegedly been injured during an
 2             examination by a defense employed doctor. Petitioner reported the additional injuries to his
               primary treating physician, and to his nurse via email. He was denied treatment from the
 3             workers compensation doctors.
           6. Fitzpatrick, a Navy veteran, was accepted by the VA for treatment. He has undergone
 4             surgeries to treat non-service related injuries. The VA has assumed duty of care, yet the
               DOL has made no inquiries as to the extent of compensable injuries claimed.
 5         7. Petitioner filed another LS-203 in November 2019, adding the newly discovered Peroneal
               Longus tendon trauma and the cervical herniation trauma allegedly suffered from Dr. Kent
 6             Feldman which occurred on August 28, 2018. Respondent neglected to administer this
               additional claim.
 7         8. Despite this well-defined duty, Respondents provided Petitioner with no notice that
               longshore benefit was at risk of being denied. The fact that treatment for a compensable
 8             consequence injury, which is coincident with the original industrial accident, would be
               denied was not notified to the Petitioner.
 9         9. Respondents, their employees and agents, owed Petitioner a duty under the due process
               clause of the Fifth Amendment to the U.S. Constitution7 to protect the Petitioner from such
10             negligent behavior or practices of the Respondent as described herein, and under Title 33
               U.S.C.
11         10. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
               or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
12             entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
               benefits would be withheld unlawfully, based on alleged past circumstances of similar
13             constitutional and statutory violations of the law. DOL/OWCP officials allegedly neglected
               to properly administer Petitioner's claim for longshore benefit, thereby denying Fitzpatrick
14             his due process.
           11. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
15             will continue to suffer loss of his personal property as well as further denial of his rightful
               entitlement to medical treatment, and he is therefore entitled to compensatory damages for
16             the illicit neglect to properly administer his claim for benefits under the law, which has
               caused him personal injury.
17

18
                                             SIXTH CAUSE OF ACTION
19
            Fifth Amendment Right to Due Process and Equal Protection; Violation of 33 U.S.C.
20        Longshore Entitlement to Adequate Medical Treatment; 42 U.S.C. §1983 Civil Action for
                                   Deprivation of Rights. Closed period.
21
22
            1. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
23             though fully set forth herein.
            2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
24             for deprivation of rights.
            3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
25             willfully in disregard of Federal law governing DOL/OALJ, found in, but not limited to, 33
               USC and 20 CFR, OALJ Bench book, the LHWCA Handbook and the United States
26             Constitution, and so warrant an award of punitive damages to Petitioner.
27

28
     7
         (U.S. Const. amend. V, § 4).
                                                             - 12 -
                                        Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.13 Page 13 of 16



1     4. Petitioner attempted to present the previously stated allegations to the ALJ at hearing on Jan
          30, 2020 and was denied opportunity to be heard, thereby denying Fitzpatrick due process
2         guaranteed by the Fifth Amendment to the United States Constitution.
      5. Petitioner asked of the court to be heard concerning a medical evaluation by an independent
3         physician, pursuant to statute, as he'd requested previously of the court, and to be restored
          financially of the missing 20 months benefit. Both requests were denied by the ALJ, who
4         remanded the case back to OWCP for proper administration pursuant to statute. The judge
          then approved stipulations which were, curiously, typed and ready for approval, by Mr. John
5         Marin, Esq., attorney for General Dynamics Information Technology, prior to the hearing.
      6. The ALJ advised Mr. and Mrs. Fitzpatrick that, if they did not accept the terms of the
6         stipulations, it would be at least a year before any financial restitution would come to them,
          if at all, after a lengthy trial.
7     7. The ALJ then removed the case from calendar. Fitzpatrick was forced to accept
          approximately half of his entitlement in the stipulations. Petitioner shall appeal the
 8        stipulations as General Dynamics Information Technology and the OWCP refused, twice, to
          honor the judge's order to administer the claim pursuant to code.
9     8. Statutory regulations require specific documentation of injury reporting whether under the
          federal LHWCA or local workers compensation programs: the injured worker has rights.
10        The Petitioner demands production of all documents, ledgers and adjudications connected to
          these claims. Petitioner firmly believes that, without due process and documentation,
11        neglecting to properly administer a claim is illegal.
      9. DOL failed Fitzpatrick through negligence, whether intentional or not, to adhere to statutory
12        duty, therefore Fitzpatrick brings this sixth cause of action: negligence on behalf of the
          OALJ in protecting the rights of a citizen, failure to enforce statutory regulations, allowing
13        denial of a lawful, medical entitlement and denial of constitutionally guaranteed right to due
          process.
14    10. Petitioner has suffered harm to his reputation, humiliation, embarrassment, mental anguish
          and distress due to the unlawful denial of federally mandated entitlement and medical
15        treatment, without due process and in direct contradiction to code, and he has suffered
          additional harm being denied equal protection under law.
16    11. These unlawful actions were done, whether with or without specific intent, to deprive
          Petitioner of his constitutional rights to be secure in his property, to be heard properly as to
17        his grievances, and to be afforded equal protection under law.
      12. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
18        or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
          entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
19        benefits would be halted or withheld unlawfully, based on alleged past circumstances of
          similar constitutional and statutory violations of the law. DOL/OALJ officials allegedly
20        made discretionary function decisions where none existed.
      13. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
21        will continue to suffer loss of his personal property as well as further denial of his rightful
           entitlement, and he is therefore entitled to compensatory damages for the illicit neglect of his
22         claim for benefits under the law, and violation of constitutionally guaranteed rights to be
           free from unlawful seizure and right to due process which has caused him personal injury.
23

24

25                                  SEVENTH CAUSE OF ACTION

26   FTCA Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901 - 950
      and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
27                                 [Marco's letter of denial)

28

                                                      - 13 -
                                 Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.14 Page 14 of 16



 1    1. Petitioner re-alleges and incorporates the allegations set forth in the preceding paragraphs as
          though fully set forth herein.
 2    2. Petitioner shall exercise his right to pursue civil action under 42 U.S.C. § 1983 Civil action
          for deprivation of rights.
 3    3. Petitioner would show that the actions or inaction, of the Respondent herein filed, are
          willfully in disregard of Federal law governing DOL/OWCP, found in, but not limited to, 33
 4        USC and 20 CFR, the LHWCA Handbook and the United States Constitution, and so
          warrant an award of punitive damages to Petitioner.
 5    4. Petitioner would show that the deliberate, voluntary act of denying, in writing, lawful
          entitlement to adequate medical treatment and an independent medical examination pursuant
 6        to code.
      5. The DOL has neglected to conduct a thorough investigation into allegations. of concealment
 7        fraud, and the suspicion of influence being applied by various actors involved throughout
          this claim is obvious to the casual observer. The fact that $35,152.00 was misappropriated
 8        and thereafter converted to California EDD raises questions, notably when such large sums
          of money are being manipulated, apparently without oversight.
 9    6. Title 33 and CFR 20 describe the duties and responsibilities of the Secretary of Labor and
          subordinate officers, as well as judicial responsibilities, within the DOL. Wherever the
10        statute is direct, stating a particular function or action shall occur there is absolutely no
          decision other than following the directive, else dereliction of said duty is committed.
11        Whether intentional or not is of no consequence, the bell has been rung.
      7. The OWCP was ordered by a federal judge to administer this claim, on two separate
12        occasions and still neglected to comply. Signed stipulations between Fitzpatrick and
          GDIT/Broadspire, LLC, were explicit as to the status of the claim however, the judge was
13        very direct in the second order handed down by the court. DOL has continued to neglect to
          properly administer Petitioner's claim pursuant to 33 U.S.C. or CFR 20.
14    8. The DOL, whether knowingly or unknowingly, denied Fitzpatrick his entitlements, thereby
          breaching their own rules. The District Director refused a federal benefit to a citizen whom
15        is entitled by law to receive said benefit. This constitutes an illegal disruption of Petitioner's
          entitlement, executed in violation of both State and Federal statutes. Petitioner is therefore
16        entitled to a Judgement of and against Respondent for compensatory and punitive damages.
      9. Petitioner has suffered physical harm as well as harm to his reputation, humiliation,
17        embarrassment, mental anguish and distress due to the unlawful denial of a federally
          mandated entitlement and medical treatment, without due process and in direct contradiction
18        to code, and he has suffered additional harm being denied equal protection under law.
      10. These unlawful actions were done, whether with or without specific intent, to deprive
19        Petitioner of his federally mandated right to compensation and adequate medical care for a
          work injury, and to be afforded equal protection under law.
20    11. Petitioner is informed and believes that the acts of the Respondent were, whether intentional
          or through indifference, unlawful in failing to protect and preserve Petitioner's rights and
21        entitlement and that, at minimum, Respondents were deliberately indifferent to the fact that
          benefits would be halted or withheld unlawfully, based on alleged past circumstances of
22        similar constitutional and statutory violations of the law. DOL/OWCP officials allegedly
          made discretionary function decisions where none existed.
23    12. As a direct and proximate consequence of these unlawful acts, Petitioner has suffered and
          will continue to suffer loss of his personal property as well as further denial of his rightful
24        entitlement, and he is therefore entitled to compensatory damages for the illicit neglect of his
          claim for benefits under the law, and violation of constitutionally guaranteed right to due
25        process which has caused him personal injury.
26

27
28

                                                      • 14 ·
                                 Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.15 Page 15 of 16



 1                                                       DAMAGES

 2   I) FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901
     - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
 3   $250,000.00
     II) FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901
 4   - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
     $250,000.00
 5   III) FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§
     901 - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of
 6   Rights. $250,000.00
     IV) Article VI; Fourth Amend; Fifth Amend; 33 U.S.C § 916; 42 U.S.C. § 1983. $250,000.00
 7   V) FTCA Complaint Right to Entitlement Administered Pursuant to Statute Under 33 U.S.C. §§ 901
     - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of Rights.
 8   $250,000.00
     VI) Fifth Amendment Right to Due Process and Equal Protection; Violation of 33 U.S. C.
 9   Longshore Entitlement to Adequate Medical Treatment; 42 U.S.C. §1983 Civil Action for
     Deprivation of Rights. $250,000.00
10   VII) FTCA Complaint Right to Entitlement Administered Pursuant to Statute under 33 U.S.C. §§
     901 - 950 and 20 CFR §§ 702.101- 702.811; 42 U.S.C. §1983 Civil Action for Deprivation of
11   Rights. $250,000.00

12
                                                           RELIEF
13
           WHEREFORE, John Fitzpatrick, Plaintiff, brings this FTCA and Title 42 U.S.C. section 19838
14         action against United States Department of Labor, Defendant, and demands judgement in the
           sum certain of ($250,000.00 x 7 = $1,750,000.00) for compensatory damages and injunctive
15         relief for punitive damages to be determined by the court.

16

17

18 DATED: September 3, 2021

19

20

21

22

23

24

25

26

27

28
     8
         Monroe v. Pape, 365 U.S. 167 (1961).
                                                              - 15 -
                                         Notice of Complaint Title 42 U.S.C Section 1983
Case 3:21-cv-01561-CAB-JLB Document 1 Filed 09/03/21 PageID.16 Page 16 of 16




                   DUPLICATE
                   Court Name: USDC California Southern
                   Division: 3
                   Receipt Number: CAS132333
                   Cashier ID: asepulve
                   Transaction Date: 09/03/2021
                   Payer Name: JOHN FITZPATRICK
                   CIVIL FILING FEE- NON-PRISONER
                    For: JOHN FITZPATRICK
                    Case/Party: D-CAS-3-21-CV-001561-001
                    Amount:        $402 .00
                   ELECTRONIC PRINTING FEE
                    For: JOHN FITZPATRICK
                    Amount :       $0 .80
                   CREDIT CARD
                    Amt Tendered: $402.80
                   Tota I Due:     !402 .80
                   Total Tendered: 402.80
                   Change Amt :     0.OD

                    There Will be a fee of $53.00
                    charged for any returned check.
